Citation Nr: 0104436	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  97-25 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel





INTRODUCTION

The appellant's DD Form 214 (Armed Forces of the United 
States Report of Transfer or Discharge), reflects that he was 
a member of the Army National Guard (ARNG) of West Virginia.  
He was activated under the authority of the Army National 
Guard of the United States (ARNGUS) and ordered to a period 
of active duty for training (ACDUTRA), with an obligation of 
22 weeks, effective on September 23, 1971.  He was 
subsequently discharged from the ARNGUS, released from 
ACDUTRA, and returned to ARNG control.  The stated reason for 
his reverting to the ARNG of West Virginia was, "Discharged 
because of not meeting medical fitness standards at time of 
entry."  The effective date of his release from ACDUTRA was 
November 2, 1971.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a VA Form 9 (substantive appeal) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a May 1997 rating decision in 
which the RO denied the appellant's claim of service 
connection for PTSD.  The appellant filed an NOD in June 
1997, and the RO issued an SOC the following month.  The 
appellant filed a substantive appeal in July 1997.  A 
Supplemental Statement of the Case (SSOC) was issued in 
August 1997.  The appellant's appeal subsequently came before 
the Board, which, in a June 1998 decision, as to the PTSD 
issue, remanded the case to the RO for further development.  
The RO accomplished additional development and issued SSOC's 
in November 1998 and February 1999.  

Thereafter, the appellant's appeal was returned to the Board, 
which, in an April 1999 decision, denied the appellant's 
claim for service connection for PTSD.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (CAVC).  In that litigation, the 
Court issued an order, dated in June 2000, in which it 
granted a Joint Motion for Remand, filed by counsel for the 
Secretary and counsel for the appellant, vacated the Board's 
decision, and remanded the case for additional development.  
The Court remanded the case to the Board under the authority 
of 38 U.S.C.A. § 7252(a) (West 1991 & Supp. 2000).  


REMAND

Review of the appellant's claims file reflects that he has 
reported receiving Social Security Administration (SSA) 
disability benefits for what he describes as "nerves".  To 
date, these records have not been associated with the claims 
file.  The requisition and consideration of all available 
medical records that are clearly relevant to an issue on 
appeal is necessary for the adjudication of the case.  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991).  

Given that the appellant currently seeks service connection 
for PTSD, his SSA records may contain evidence relevant to 
the issue currently on appeal and before the Board for 
consideration. "When VA is put on notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the [Board] must seek to 
obtain those records."  Baker v. West, 11 Vet.App. 163, 169 
(1998).  See also Voerth v. West, 13 Vet.App. 117, 121 (1999) 
(noting "the responsibility of VA to obtain any relevant 
records from the [SSA]").  The section 5103(a) assistance 
obligation is particularly applicable to records which are 
known to be in the possession of the Federal Government, such 
as SSA records.  See Counts v. Brown, 6 Vet.App. 473 (1994).  

We noted, in our decision of April 1999, that remand for the 
RO to obtain SSA records was not necessary, because it 
appeared that the records utilized by SSA in the veteran's 
claim were the same records already being considered in his 
VA claim.  Nevertheless, the parties to the CAVC litigation 
agreed that the records must be secured.  


The Board also recognizes that the present case, which 
involves no contention that military combat stressors 
occurred, falls within the category of situations, such as 
allegations of sexual assault, in which it is not unusual for 
there to be an absence of service records documenting the 
events of which the veteran complains.  See Patton v. West, 
12 Vet.App. 272 (1999) noting that, in personal-assault 
cases, VA has more particularized requirements under Manual 
M21-1, Part III, 5.14c (cited in our April 1999 decision), to 
establish occurrence of an in-service stressor than in the 
case of a combat-related stressor, and it may be shown by 
special alternative evidentiary-development procedures.  In 
this respect, alternative sources, including testimonial 
statements from confidants such as family members, roommates, 
fellow service members, or clergy, may provide credible 
evidence of an in-service stressor premised on personal 
assault.  See YR v. West, 11 Vet.App. 393, 399 (1998).  

The appellant has submitted statements from his mother and 
brother, attesting to his reported problems during basic 
training.  The statements also reflect reports that the 
appellant suffered from a nervous problem following his 
discharge from basic training and the West Virginia ARNGUS.  
In addition, the appellant has submitted statements from a 
fellow service member which document that the appellant was 
experiencing problems during basic training.  Thus, in 
keeping with Patton and YR, supra, the RO, following 
completion of the development requested, should address these 
statements in its consideration of the evidence of record, 
and provide an adequate statement of reasons or bases for 
their acceptance or rejection.  

The Joint Motion for Remand also posited that the Board's 
conclusion that the veteran had not furnished sufficiently 
specific stressor evidence to warrant referral by the RO to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) for an attempt to verify such stressor(s) was 
erroneous.  Thus, on remand, the RO should provide the 
veteran an opportunity to augment his previous stressor 
descriptions, and then should seek a report from USASCRUR as 
to whether any alleged stressor can be verified.


The Board notes that, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 was 
enacted.  This new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims.  Public Law No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  Since this case is being returned to the RO for 
further evidentiary development, the RO should ensure that 
any additional evidentiary development or other procedures 
that may be required by this new law are accomplished. 

Accordingly, while we regret the delay, the appellant's claim 
is REMANDED to the RO for the following action:

1. After any necessary information and 
authorization are obtained from the 
appellant, the RO should obtain copies 
of records pertaining to the 
appellant's SSA disability claim, and 
incorporate them into the claims file.  
Upon receipt of the pertinent SSA 
records, the RO should review all of 
the records, paying particular 
attention to any medical evidence 
concerning the appellant's claimed 
PTSD.  

2. The RO should ask the appellant 
whether he has received any treatment 
for PTSD since October 1998, the date 
of the VA psychiatric examination.  
Based on his response, the RO should 
obtain copies of any pertinent 
treatment records referable to PTSD 
from the identified source(s), and 
associate them with the claims folder.  

3. The appellant should be invited to 
provide additional verifying 
statements from family, fellow service 
members, or clergy, or submit any 
other records, documents, or personal 
statements which may provide credible 
evidence of any claimed in-service 
stressor(s) premised on personal 
assault.  

4. The RO should then refer the matter to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) 
for an attempt to verify the in-
service stressor(s) alleged by the 
veteran, providing USASCRUR with all 
the information submitted by and on 
behalf of the veteran describing the 
times, places, participants, 
circumstances, and consequences of 
such stressor event(s).

5. In the event that additional evidence 
furnished by the appellant, or 
developed as a result of his 
additional submission(s), does provide 
satisfactory verification of one or 
more in-service stressors, he should 
undergo a new VA examination, the 
purpose of which would be to determine 
whether the complete record supports a 
current diagnosis of PTSD due to 
service.  If the appellant is found to 
have PTSD, the examiner should express 
an opinion for the record as to 
whether the appellant's claimed 
stressor(s) from his military service 
are etiologically related to any 
current PTSD.  Any other psychiatric 
disorders which may be identified 
should be diagnosed and discussed, as 
to their relationship, if any, to 
service.

6. The examining physician should 
specifically identify which 
stressor(s) are linked to any 
diagnosed PTSD, with reference to the 
stressor(s) determined by the RO to be 
established by the record.  All tests 
deemed necessary by the examiner must 
be conducted, and the clinical 
findings and reasoning which form the 
basis of the opinions requested should 
be clearly set forth.  The claims 
folder and a copy of this Remand must 
be made available to the examiner 
prior to the examination, in order 
that he or she may review pertinent 
aspects of the appellant's service and 
medical history.  A notation to the 
effect that this record review took 
place should be included in the 
examination report.  

7. In the event that the additional 
development of the record is found by 
the RO not to be satisfactory to 
verify any in-service stressor, there 
would be no need for a new VA 
examination.

8. Upon completion of the foregoing, the 
RO should review the evidence of 
record and enter its determination 
with respect to service connection for 
PTSD.  If the decision remains adverse 
to the appellant, the RO should issue 
an SSOC, a copy of which should be 
provided to the appellant and his 
representative.  Thereafter, the 
appellant and his representative 
should be given the opportunity to 
respond.  The case should be returned 
to the Board for further appellate 
consideration, if otherwise in order, 
following appropriate appellate 
procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the appellant until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



